NUMBER
13-01-586-CV
 
                         COURT
OF APPEALS
 
               THIRTEENTH
DISTRICT OF TEXAS
 
                           CORPUS
CHRISTI
 

 
MARK A. HUGHES,                                                  Appellant,
 
                                           v.
 
WARDEN BRUCE ZELLAR,
TRACY CULLEN,
AND
LOYD MASSEY,                                                      Appellees.
 

 
                  On appeal from the 258th
District Court
                             of Polk
County, Texas.
 

 
                              O P I N I O N
 
                   Before Justices Dorsey, Castillo, and
Kennedy[1]
                                 Opinion
by Justice Kennedy
 
This
is a suit for damages brought by an inmate in the Texas Department of 
 




Criminal Justice B Institutional
Division.[2]  Plaintiff-Appellant sought damages in the
 
sum
of $10,000 from each defendant-appellee for
embarrassment and humiliation when he, along with other inmates, was ordered to
take off his clothes for a strip search in the presence of female officers and
female prison visitors.  The case was
dismissed by the trial court as frivolous pursuant to Chapter 14 of the Texas
Civil Practice & Remedies Code. 
Section 14.003 of this chapter states:
(a)      A court may dismiss a claim, either before
or after service of process, if the court finds that: . . . 
 
(2)      the
claim is frivolous or malicious; . . .
 
(b)      In determining whether a claim is
frivolous or malicious, the court may consider whether:
 
(1)      the
claim=s realistic chance of
ultimate success is slight;
 
Tex. Civ. Prac. & Rem. Code Ann. ' 14.003 (Vernon
2002).  A trial court=s dismissal of a claim
pursuant to Chapter 14 of the code is reviewed under an abuse of discretion
standard.  Jackson v. Texas Dept. of
Criminal Justice-Institutional Division, 28 S.W.3d 811, 813 (Tex. App. B Corpus Christi 2000,
no pet. denied).
We
find no abuse of discretion by the trial court is dismissing appellant=s suit as
frivolous.  We AFFIRM the judgment of the
trial court.                                                                                   
NOAH
KENNEDY
Justice
 
Do not publish.
Tex. R. App. P. 47.3(b).
 
Opinion
delivered and filed
this
25th day of April, 2002.
 




[1]Retired
Justice Noah Kennedy assigned to this court by the Chief Justice of the Supreme
Court of Texas pursuant to Tex. Gov=t Code Ann. '
74.003 (Vernon 1998).


[2]Chapter
14 of the code sets out all of the rules with respect to suits brought by
inmates in which an affidavit or unsworn declaration
of inability to pay costs is filed by the inmate.  Tex.
Civ. Prac. & Rem. Code Ann. '
14.002(a) (Vernon 2002).